Case 3:18-mj-03225-DGW Document 11 Filed 11/05/18 Page 1 of 2 Page ID #17



                           UNITED STATES DISTRICT COURT
                                     FOR THE
                           SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                    )
                                             )
                              Plaintiff,     )
                                             )      Case No. 3:18-MJ-03225-DGW-1
               vs.                           )
                                             )
JACE A. FAUGNO,                              )
                                             )
                              Defendant.     )

     MOTION TO CONTINUE PROBABLE CAUSE AND DETENTION HEARING

       Comes now attorney Mark A. Hammer (“counsel”), and hereby moves for a continuance

of the probable cause and detention hearing in this matter, currently set for November 6, 2018 at

10:30 am until November 16, 2018 at 10:00 am. This motion is made on the following grounds:

1.   The defendant understands that he is entitled to a timely probable cause hearing and waives

     that requirement until November 16. He asks that his probable cause hearing and his

     detention hearing be continued until November 16.

2.   The Government has no objection to the proposed continuance.

     For these reasons, Counsel is respectfully requesting that the hearings currently scheduled

for November 6, 2018 be continued until Friday, November 16, 2018 at 10:00 am.



                                                  Respectfully submitted,

                                                 /s/ Mark A. Hammer

                                                 Mark A. Hammer, Missouri Bar # 61542
                                                 The Hammer Law Firm, LLC
                                                 100 Chesterfield Bus. Pkwy Suite 200
                                                 Chesterfield, MO 63005
                                                 314-651-9311
Case 3:18-mj-03225-DGW Document 11 Filed 11/05/18 Page 2 of 2 Page ID #18




                                CERTIFICATE OF SERVICE

       I certify that, on November 5, 2018, a copy of this document was electronically filed with

the Clerk of Court, and served on all counsel of record, by the CM-ECF system.



                                                /s/ Michelle Deubler




                                               2
